Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether under Wisconsin Elec. Power Co. v. Milwaukee (352 U. S. 948) we were bound, despite our own procedural rule that reargument on the basis of a subsequent appellate court decision may not be granted by our lower courts after the time to appeal from their decisions has elapsed, to consider claimant’s contention that the form of notice provided herein was insufficient under Schroeder v. City of New York (371 U. S. 208). The Court of Appeals, in passing upon this contention, held that Wisconsin Elec. Power Co. v. Milwaukee {supra) did not require that our rule as to what may be considered on such a motion for reargument be *1037modified and therefore did not reach the question of the applicability of Schroeder v. City of New York {supra). [See 20 N Y 2d 568.]